DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objections
Claim 19 is objected to because of the following informalities: “wherein at least one of the first and a second display”.  The second display has already been introduced.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Pat. No. US 11,392,340 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Pat. No. US 11,392,340 B2
Explanation
1.     A foldable device with a folding portion,


comprising: a processor; a first display and a second display,

only one of which being capable of presenting information to a user when the device is closed,





wherein the processor is configured to perform, in response to a change in a folding angle of the folding portion within a predetermined time from a user operation received on one of the first display and the second display, second display control on an other one of the first display and the second display,

1.     An electronic device configured to be foldable by a folding portion,

comprising: a processor; and a first and a second display,


at least one of which including portions disposed on both sides of a fold at the folding portion,





and perform, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display, wherein the processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding angle at the folding portion occurring within a predetermined time from the contact operation.








The recitations of the instant claim 1 and the patented claim 1 are describing the same type of display configuration – a display on each of the front and the back of the device.


The first display control of the patented claim 1 corresponds to the second display control of the instant claim 1.


  In regards to instant claims 2-20, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Pat. No. US 11,392,340 B2
2
1
3
1
4
1
5
1
6
1
7
1
8
1
9
1
10
1
11
1
12
1
13
1
14
1
15
1
16
2
17
15
18
1
19
1
20
19


























Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Zooming and cropping do not appear to be explicitly disclosed in the Applicant’s specification.



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Examiner’s Statement of Reasons for Allowance
Independent claims 1 and 20 are allowable over the prior art for the same reasons that independent claims 1 and 19 of Pat. No. US 11,392,340 B2 were allowable over the prior art, as explained in the Notice of Allowance dated 5/18/2022 for that parent application - 16/983,845.

The dependent claims further limit the allowable independent claim 1, and thus, are also allowable over the prior art by virtue of their dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626